Name: Council Decision (CFSP) 2016/2240 of 12 December 2016 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: Africa;  transport policy;  criminal law;  European construction
 Date Published: 2016-12-13

 13.12.2016 EN Official Journal of the European Union L 337/18 COUNCIL DECISION (CFSP) 2016/2240 of 12 December 2016 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/389/CFSP (1) on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR). (2) On 22 July 2014, the Council adopted Decision 2014/485/CFSP (2), amending Decision 2012/389/CFSP and extending EUCAP NESTOR until 12 December 2016. (3) The Holistic and Comprehensive Strategic Review of CSDP Engagement in Somalia and the Horn of Africa led to the conclusion that EUCAP NESTOR should focus on Somalia and that, consequently, its name should be changed to EUCAP Somalia and its mandate should be adapted and extended until December 2018. (4) Decision 2012/389/CFSP, including if necessary the Mission's tasks and objectives, should be reviewed in the course of 2017. (5) The reference amount provided for to cover the period until 12 December 2016 is sufficient to cover the period until 28 February 2017, when detailed information on the financial needs for the new approach should be available to establish a reference amount for the subsequent period, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/389/CFSP is amended as follows: (1) In the title and throughout the text, the name EUCAP NESTOR is replaced by EUCAP Somalia. (2) Article 1 is replaced by the following: Article 1 Mission The Union hereby establishes a Capacity Building Mission in Somalia (EUCAP Somalia).. (3) Article 2 is replaced by the following: Article 2 Mission Statement EUCAP Somalia shall assist Somalia in strengthening its maritime security capacity in order to enable it to enforce maritime law more effectively.. (4) Article 3 is replaced by the following: Article 3 Objectives and tasks 1. In order to achieve the Mission Statement set out in Article 2, EUCAP Somalia shall: (a) enhance the Somali maritime civilian law enforcement capacity to exert effective maritime governance over its coastline, internal waters, territorial seas and exclusive economic zones; (b) in particular, reinforce the Somali capacity to carry out fisheries inspections and enforcement, ensure maritime search and rescue, counter smuggling, fight piracy and police the coastal zone on land and at sea; (c) pursue these objectives through supporting Somali authorities in developing the necessary legislation and setting up judicial authorities and through providing the necessary mentoring, advice, training and equipment to Somali maritime civilian law enforcement entities. 2. In order to achieve these objectives, EUCAP Somalia shall operate in accordance with the lines of operation and tasks set out in the operational planning documents approved by the Council. 3. EUCAP Somalia shall not carry out any executive function.. (5) In Article 13(1), the last subparagraph is replaced by the following: The financial reference amount intended to cover the expenditure related to EUCAP Somalia for the period from 16 December 2015 to 28 February 2017 shall be EUR 12 000 000.. (6) In Article 16, the second paragraph is replaced by the following: It shall apply until 31 December 2018.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 December 2016. For the Council The President F. MOGHERINI (1) Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 187, 17.7.2012, p. 40). (2) Council Decision 2014/485/CFSP of 22 July 2014 amending Decision 2012/389/CFSP on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 217, 23.7.2014, p. 39).